Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 1 of 24




                                EXHIBIT 1
    Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 2 of 24




                                                                                                                        SBR / ALL
                                                                                                     Transmittal Number: 20290146
Notice of Service of Process                                                                            Date Processed: 08/23/2019

Primary Contact:           Norvis Esponda
                           Envision Physician Services
                           7700 W Sunrise Blvd
                           Mailstop PL-6
                           Plantation, FL 33322-4113

Electronic copy provided to:                   Caron Hodnett
                                               Nicole Brackett
                                               Rich Moore
                                               Lynne Liko
                                               Deserae Gordon
                                               Marc Bonora

Entity:                                       Envision Physician Services, LLC
                                              Entity ID Number 3735206
Entity Served:                                Envision Physician Services, LLC
Title of Action:                              Theresa Haley vs. Envision Physician Services, LLC
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Broward County Circuit Court, FL
Case/Reference No:                            CACE-19-017190 Division:02
Jurisdiction Served:                          Florida
Date Served on CSC:                           08/23/2019
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Cathleen Scott
                                              561-653-0008

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
     Case 0:19-cv-62300-FAM
                       ,      Document  1-1 Nuinber:
                                      Case   EnteredCACE-19-017190
                                                     on FLSD Docket 09/16/2019
                                                                     Divisioli: 02Page 3 of 24
Filing # 93981360 E-Filed 08/12/2019 08:34:33 AM


                          IN THE CIRCUIT COURT FOR THE 17TH JUDICIAL CIRCUIT
                                IN AND FOR BROWARD COUNTY, FLORIDA

                                                       CASE NO::

         THERESA HALEY,

                  Plaintiff,

         V.                                                      SUMMONS

         ENVISION PHYSICIAN SERVICES, LLC,
         a foreign limited liability company,                                       g 23) ,
                  Defendant.                                                        EF31C LA-RSON 11063
                                                                                          C®r4l91cd PrQcess Sorver
                                                                                            2nd dudicial Circuig
         THE STATE OF FLORIDA:
         To All and Singular the Sheriffs of said State:                   0




               YOU ARE HEREBY COMMANDED to serve this summons and a copy of the
         complaint or petition, in this action on:

                          ENVISION PHYSICIAN SERVICES, LLC
                          C/O REGISTERED AGENT: CORPORATION SERVICE COMPANY
                          1201 FIAYS STREET
                          TALLAHASSEE, FL 32301-2525


         Each Defendant is required to serve written defenses to the complaint or petition on:

                                                  Cathleen Scott, Esq.
                                        Plaintiffls attorney, whose address is:
                                          Scott Wagner & Associates, P.A.
                                                    Jupiter Gardens
                                      250 South Central Boulevard, Suite 104-A
                                                Jupiter, Florida 33458
                                                 Tele : (561) 653-0008
                                                 Fax : (561) 653-0020

         within 20 days after service of this summons on that defendant, exclusive of the day of service,
         and to file the original of the defenses with the Clerk of the Court either before service on plaintiff's
         attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against
         the defendant for the relief demaiided in the complaint or petition.



                                              Scott Wagner & Associates, P.A.
                                                        Sturnnons
                                                       Page ]l of 2


              *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 08/19/2019 08:20:38 AM.****
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 4 of 24




    response to the Court located at: Broward County Courthouse, Clerk of Courts, 201 S.E. 6Ih
    Street, Fort Lauderdale, Florida 33301 and you must also mail or take a carbon copy or photocopy
    of your written response to the Plaintiffs Attorney: Cathleen Scott, Esq., 250 S. Central Blvd,
    Ste 104, Jupiter, Florida 33458 (561) 653-0008; primary e-mail: CScott@scottwagnerlaw.coin.


           WITNESS my hand and the Seal of said Court this               day           AUG 212019


                                                 BRENDA D. FORMAN
                                                 As Clerk of said Court

                                                                           j~ ~,~G2,
                                                 Bi :        .~p~•-`~~~~     .r~ J
                                                        As D~ ~'
                                                              ' y.:
                                                              v~
                                                                `~a~r.tiaiv~.; ~



                                                           BRENDA D. FORI1/IAN




                                      Scott Wagner & Associates, P.A.
                                                Siu7unons
                                               Page 2 of 2
   Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 5 of 24
Filing # 93981360 E-Filed 08/12/2019 08:34:33 AM


                        IN THE CIRCUIT COURT FOR THE 17TH JUDICIAL CIRCUIT
                              IN AND FOR BROWARD COUNTY, FLORIDA

                                                      CASE NO.:
                                                            k



        THERESA HALEY,

               Plaintiff,

        0

        ENVISION PHYSICIAN SERVICES, LLC,
        a foreign limited liability company,




               Defendant.
                                          /




                                                    COMPLAINT

               COMES NOW, the Plaintiff, THERESA HALEY, [hereinafter referred to as "Haley" or

        "PlaintifP"] by and tlirough her undersigned attorney, hereby files this lawsuit against Defendant,

        ENVISION PHYSICIAN SERVICES, LLC, a foreign corporation, and as grounds therefore

        states as follows:

                                                   JIJRISDICTION

        I.     Th'is is an action for damages greater than $15,000, exclusive of interest, costs and

               attorney's fees.

        2.     Plaintiff brings claims for retaliation on the basis of her gender in violation of the Florida

               Civil Rights Act Florida Statute § 760 et. seq. (FCRA) and the Civil Rights Act of 1964,

               42 U.S.C. §§2000e, et seq., (Title VII).

        3.     Plaintiff is an individual subject to the protections of the FCRA and Title VII for retaliation

               on the basis of gender.

        4.     Defendant is an employer as that term is defined under ihe FCRA and Title VII



                                              Scott Wagner & Associates, P.A.
                                                        Complaint
                                                       Page 1 of 8
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 6 of 24




                                                   VENUE

     5.    The Plaintiff is a resident of Broward County, Florida.

     6.    This cause of action occurred in Broward County, Florida, and at all times material hereto,

           Defendant's principle address is 7700 W. Sunrise Boulevard, Plantation, Florida 33322.

     7.    Venue in Broward County is proper.

     8.    Venue is proper in this district pursuant to 42 U.S.C. § 2000e-5(f) and 28 U.S.C. § 1391(b)



                       EXHAUSTION OF ADMINISTRATIVE REMEDIES

    7.     Plaintiff filed a charge of discrimination with the U.S. Equal Employment Opportunity

           Commission ("EEOC"). (True and correct copy of said charge is attached hereto as Exhibit

           A).

     8.    Plaintiff has exhausted her administrative remedies as they relate to these below causes of

           action in that on June 6, 2019, the Equal Employment Opportunities Commission issued a

           Right to Sue Notice to Plaintiff. (A true and correct copy of said Right to Sue Notice is

           attached as Exhibit B) Additionally more than 180 days have passed since the filing of

           Plaintiff's Charge of Discrimination.

                                     COMMON ALLEGATIONS

     9.    Plaintiff was employed with Defendant, Envision Physician Service, LLC from on or

           about April 25, 2016 up to and including her separation on May 16, 2018.

     10.   Plaintiff's position with Defendant was senior practice manager.

     11.   In or about November 2017, Plaintiff filed a complaint against her supervisor, Marcous

           Gardner for his derogatory treatment of her on the basis of gender.

     12.   After Plaintiffls complaint, Defendant held a meeting to discuss the Plaintiff's concerns

           with Janice Baker of Human Resources and Mr. Gardner's Manager, Alan Struthers.
                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                               Page 2 of 8
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 7 of 24




     13.   At the meeting, Plaintiff expressed concerns about retaliation and maintaining the

           cotnplaints as confidential.

     14.   As Plaintiff feared, Mr. Gardner learned of her complaint and Plaintiff began to be

           retaliated against

     15.   Soon thereafter the meeting, Mr. Gardner ignored and avoided Plaintiff.

     16.   Even other physicians noticed that Mr. Gardner was not acting as his usual self.

     17.   In March 2018, Mr. Gardner gave Plaintiff a negative performance review.

     18.   In response, Plaintiff made a second formal complaint to the Human Resources Director,

           Anthony Katz advising that she was being targeted for her complaints.

     19.   For example, in her evaluation Plaintiff received a"needs improvement" and was told she

           needed to "[continue] to establish a trusting relationship with her manager." (See

           Evaluation attached hereto as Exhibit C.)

     20.   After Plaintiff's meeting with Mr. Katz, she waited for her complaints to be handled, but

           to no avail.

     21.   Then on May 16, 2018 and just weeks aver her negative evaluation and retaliation

           complaint was terminated for an incident that occurred on April 6, 2018.

     22.    Plaintiff contends that the reasons for her termination are pretextual.

     23.    As a result of the retaliatory treatment she has received, Plaintiff has suffered severe

            emotional and mental distress and anguish as well as physical manifestations of her

            distress and anguish.

                                       COUNTI
                                     RETALIATION
                    IN VIOLATION OF FLORIDA CIVIL RIGHTS ACT § 760

           Plaintiff re-alleges and references eacli and every allegation contained in the preceding
    paragraphs 1 through 23, and incorporates the same as if set forth fully herein.

                                          Scott Wagner & Associates, P.A.
                                                    Complaint
                                                   Page 3 of 8
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 8 of 24




     24.   Plaintiff made complaints to her managers during her employinent about discritninatory

           treatment.

     25.   Plaintiff also filed a charge of discrimination with the Florida Commission on Human

           Relations and Equal Employtnent Opportunity Commission.

     26.   Despite said complaints, Defendant failed to take any remedial action.

     27.   After inalcing said complaints, Plaintiff was subjected to retaliation and adverse actions,

           including but not limited her termination.

     28.   Plaintiff's complaints constitute protected activity.

     29.   Following Plaintiff's protected activity she was subjected to retaliatory conduct which

           would have the effect of dissuading a reasonable person of malcing such complaints.

     30.   Specifically, Plaintiff's complaints were not investigated, and Plaintiff was subjected to

           adverse actions after complaining.

     31.   Plaintiff's protected activity and her adverse employment actions are causally related.

     32.   As a result of the Defendant's retaliatory conduct, Plaintiff has sustained

           damages.

     33.   As result of the aforementioned actions of the Defendant, Plaintiff has suffered severe

           emotional distress.

     34.   Defendant failed to comply with its statutory duty to take all reasonable and necessary

           steps to eliminate retaliation from the work place and to prevent it from occurring.

     35.   Plaintiff is informed and believes and based thereon alleges, that in addition to the

           practices enumerated herein, Defendant engaged in other discriminatory practices against

           Plaintiff which are not yet fiilly lcnown. At such time that tlie discrimination becomes

           lazown, Plaintiff will seek leave of court to amend this Complaint in that regard.

                                        Scott Wagner & Associates, P.A.
                                                  Complaint
                                                 Page 4 of 8
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 9 of 24




     36.   Plaintiff has filed a tiinely charge of discrimination alleging retaliation with the Florida

           Commission on Human Relations and Equal Employment Opportunity Commission.

     37.   Plaintiff has exhausted all of her administrative remedies in that it has been more than

           one-hundred and eighty days since the filing of the retaliation charge.

     38.   As a direct and proximate result of Defendant's willful knowing and intentional

           discrimination, Plaintiff has suffered and will continue to suffer pain and suffering,

           extreme and severe emotional distress and mental anguish; Plaintiff has suffered and will

           continue to suffer a loss of earnings and other employment related benefits and job

           opportunities. As a result, Plaintiff is thereby entitled to general and compensatory

           damages in an amount to be proven at trial.

     39.   Plaintiff also seeks punitive damages for the Defendant's conduct in reckless disregard of

           lier rights.

     40.   As a further direct and proximate result of the Defendant's violation as herein described,

           Plaintiff has been compelled to retain the services of the undersigned law firm. Plaintiff

           will incur and continue to incur reasonable attorney's fees and costs. Plaintiff requests

           that her attorney's fees be awarded pursuant to Fla. Statute §760.11.

           WHEREFORE, Plaintiff prays that judgment be entered in her favor against the Defendant,

    as follows: That Plaintiff be awarded general and compensatory damages, prejudgment interest,

    punitive damages, and injunctive relief; that Plaintiff be awarded reasonable attorney's fees and

    costs of suit pursuant to Florida Civil Rights Act and Florida Statute §760; and that Plaintiff be

    awarded such other relief as the Court deems just and proper.

                                            COUNTII
                                          RETALIATION
                                    IN VIOLATION OF TITLE VII


                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                                 Page 5 of 8
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 10 of 24




            Plaintiff re-alleges and references each and every allegation contaiiied in the preceding
     paragraphs 1 through 23, and incorporates the same as if set forth fully herein.

      41.   Plaintiff made complaints to her managers during her employment about discriminatory

            treatment.

      42.   Plaintiff also filed a charge of discrimination with the Florida Commission on Human

            Relatioiis and Equal Employment Opportunity Commission.

      43.   Despite said complaints, Defendant failed to take any remedial action.

      44.   After making said complaints, Plaintiff was subjected to retaliation and adverse actions,

            including but not limited her tertnination.

      45.   Plaintiffls cotnplaints constitute protected activity.

      46.   Following Plaintiff's protected activity she was subjected to retaliatory conduct wliich

            would have the effect of dissuading a reasonable person of malcing such complaints.

      47.   Specifically, Plaintiff s complaints were not investigated, and Plaintiff was subjected to

            adverse actions after complaining.

      48.   Plaintiff's protected activity and her adverse employment actions are causally related.

      49.   As a result of the Defendant's retaliatory conduct, Plaintiff has sustained

            damages.

      50.   As result of the aforementioned actions of the Defendant, Plaintiff has suffered severe

            emotional distress.

      51.   Defendant failed,to comply with its statutory duty to take all reasonable and necessary

            steps to eliminate retaliation froin the worlc place and to prevent it from occurring.

      52.   Plaintiff is informed and believes and based thereon alleges, that in addition to the

            practices enumerated herein, Defendant engaged in other discriminatory practices against



                                         Scott Wagner & Associates, P.A.
                                                   Complaint
                                                  Page 6 of 8
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 11 of 24




            Plaintiff which are not yet fully lcnown. At such time that the discritnination becotnes

            Icnown, Plaintiff will seelc leave of court to amend this Complaint in that regard.

      53.   Plaintiff has filed a timely charge of discrimination alleging retaliation with the Florida

            Commission on Human Relations and Equal Employment Opportunity Commission.

      54.   Plaintiff has exhausted all of her administrative remedies in that she received a Right to

            Sue and timely filed this action.

      55.   As a direct and proximate result of Defendant's willful knowing and intentional

            discrimination, Plaintiff has suffered and will continue to suffer pain and suffering,

            extreme and severe emotional distress and mental anguish; Plaintiff has suffered and will

            continue to suffer a loss of earnings and other employment related benefits and job

            opportunities. As a result, Plaintiff is thereby entitled to general and compensatory

            damages in an arnount to be proven at trial.

      56.   Plaintiff also seelcs punitive damages for the Defendant's conduct in recicless disregard of

            her rights.

      57.   As a further direct and proximate result of the Defendant's violation as herein described,

            Plaintiff has been compelled to retain the services of the undersigned law firm. Plaintiff

            will incur and continue to incur reasonable attorney's fees and costs. Plaintiff requests

            that her attorney's fees be awarded pursuant to Title VII.

            WHEREFORE, Plaintiff prays that judgment be entered in her favor against the Defendant,

     as follows: That Plaintiff be awarded general and compensatory damages, prejudgment interest,

     punitive damages, and injunctive relief; that Plaintiff be awarded reasonable attorney's fees and

     costs of suit pursuant to Title VII; and that Plaintiff be awarded such other relief as the Court

     deems just and proper.


                                        Scott Wagner & Associates, P.A.
                                                  Complaint
                                                  Page 7 of 8
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 12 of 24




                                  DEMAND FOR JURY TRIAL

           Plaintiff demands a trial by jury for all matters so triable.

           Dated this 12t h of August 2019.

                                       SCOTT WAGNER & ASSOCIATES, P.A.
                                       Jupiter Gardens
                                       250 South Central Boulevard
                                       Suite 104-A
                                       Jupiter, FL 33458
                                       Telephone: (561) 653-0008
                                       Facsimile: (561) 653-0020

                                        s/Cathleen Scott
                                        Cathleen Scott, Esg.
                                        Florida Bar No. 135331
                                        Primary e-mail: CScott@scottwagnerlaw.com
                                        Secondary e-mail: mail@scottwagnerlaw.com
                                        Secondary Address: 101 Northpoint Parkway
                                        West Palm Beach, FL 33407
                                        www.ScottWagnerLaw.com




                                        Scott Wagner & Associates, P.A.
                                                  Complaint
                                                 Page 8 of 8
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 13 of 24



                                                                                                             AGENCY                     CFIARGENUMBER
                   CHARGE OF DISCRIiVIINATION
    Thls form Is affected by the Privacy Act of 1 974; See Privacy Act Statemcnt before                   ❑ X FEPA                  '
    completing this form.

                                                                                                          ~X EEOC

                                                         Florida Commission on Hurnan Relations
                                                                       Slate or local A ency, if an
    NAME(Indicate Mr., Ms., Mrs.)                                                                      f-IOME TELEPHONE (include Area Code)
    Ms. Theresa Haley                                                                                  c/o (561)653-0008
    STREET ADDRESS                                        CITY, STATE AND ZIP CODE                                                                ~t

    c/o 250 South Central Bivd., Suite 104-A                   Ju iter, FL 33458
    NAMED IS THE EMPLOYER, t-ABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATF_ OR LOCAL GOVERNMENT
    AGENCY Wt-l0 DISCRIMINATED AGAINST ME If more than one list below.
    NAME                                                                          NUhiBER Oi• EMPLOYEES, h1ElABERS           TELEPHONE (InclUde Area Code)

    Envision Pfiysician Services, LLC                                                                  15+                   954-939-5000
    STREET ADDRESS                                        CITY, STATE AND ZIP CODE                                                                COUNTY

    7700 W. Sunrise Blvd.                                     Plantation, FL 33065                                                            1   Broward
    NAME                                                                                               TELEPHONE NUMBER (Include Area Code)
    Envision Physician Services, LLC                                                                   615-665-1283

    STREET ADDRESS                                        CITY, STATE AND ZIP CODE                                                                COUNTY
    1A Burton Hills Blvd.                                     Nashville, TN 37215                                                                 Davidson

    CAUSE OF DISCRIMINATION BASED ON (Check appropriale box(es))                                                       DATE DISCRIMINATION TOOK PLACE
                                                                                                                       EARLIEST (ADEArEPA)    I.ATEST (ALL)


                                                                                                                       Oct. 18 2017                May 16, 2018
          1SEX
          RACE ❑ COLOR FXI                                              1-1RELIGION                   1-1AGE
        1
        -

        Fx—1 RETALIATION              = NATIONAL                 ~ DISABILITY = OTHER (speciry)
                                              ORIGIN                                                                              CONTINUING ACTION
                                                                                                                           1:1

    THE PARTICULARS ARE (t/ additional paper is needed, attach extra sheef(s)):
    I. Discrimination Statement— I contend lhel I was discriminated against on lhe basis of my gender in violalion of The Civil tRights Act of 1964, Title VII, 42
    U.S.C. 2000e, ltte Florida Civil Rights Act, Fla Slat §760. el seq., and local ordinance and for Retaliation.


    II. Charoe Statemenl — I was employed with Envision. Physician Services, LLC as a practice rnanager from April 25, 2016 to tv1ay 16, 2018 when I was
     teminated. During my employment, I complained about gender discrimination by my irnmediale manager Marcous Gardner. Following rtiy complaints, I was
    relaliated against including being given a negative evaluation. After I complained again, I was terminaled. My termination was deemed due lo a lack of
    escalation in regards to a drug related issue, however anolher employee was also questioned for a non-escalation issue but he was not terminated like me. I
    contend tlie cornpany's lreatmenl violated state and federal laws ror discriminalion and retaliation.




                                                                                              NOTARY - (Whe                           r-State.and.l,,,Q;;,aL,
    I want this charge filed with both the EEOC and the State or                              Require         nts)       ~~"'•, JUANfTA PERE"L               ~
    local Agency, if any. I will advise the agencies if I change my                                                     ~ ~: Commission # FF 9231b2
    address or telephone number and I will cooperate fully with                                                                 xpiws '
                                                                                                                      .q ••q.
    them in the processing ot my charge in accordance with their                               swear c~z: ffirm                                e and
    procedures.                                                                               that it t   e to the best of my knowledge, information
                                                                                              and belief.
    1 declare under penalty of perjury that the foregoing is true                             SIGNATURE OF COMPLAINANT
    and correct.


         r                        ~       ~    Lk                                             SUBSCf21BED AND SWORN TO BEFORE ME THIS
                                                lJ~                                           DATE
                                                                                              (Day, month, and y,ear)
    Date                                Charging Party (Signature)                             F-c' 0 S .CD'0 1 5
    EEOC FORM 5 (Test 10/94)



                                                                                                                                                     0*410u 3u011
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 14 of 24




    EEOC Form 101 (11n5)                     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                   DISMISSAL AND NOTICE OF RIGHTS
    To:    Theresa A. Haley                                                              From: Miami District Office
           10331 NW 42 Drive                                                                   Miami Tower,100 S E 2nd Street
           Coral Spring, FL 33065                                                              Suite 1500
                                                                                               Miami, FL 33131


                                On-behatfofperson(s)-eggrlevedwl)oseiderttitris------             - — --                     - ^-             —-
                                CONFIDENT/AL (29 CFR 41601.7(a))
    EEOC Charge No.                               EEOC Representative                                                   Telephone No.
                                                  BLONDEL VINCENT,
    510-2018-04469                                Investigator                                                          (305) 808-1810
    THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
           a         The facts alleged in the charge fail to state a ciaim under any of the statutes enforced by the EEOC.

           E-1       Your allegations did not invotve a disabiiity as defined by the Americans With Disabilities Act.

           a         The Respondent empioys less than the required number of empioyees or is not otherwise covered by the statutes.

           Q         Your charge was not timeiy fiied with EEOC: in other words, you waited too long after the date(s) of the alleged
                     discrimination to file your charge
           Q         The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                     information obtained establishes vioiations of the statutes. This does not certify that the respondent is in compliance with
                     the statutes. No finding is made as to any other issues that might be construed as Iiaving been raised by this charge.
           a         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

           a         Other (briefly-state)


                                                           - NOTICE OF SUIT RIGHTS -
                                                     (See ttre additionat infomiation attached to this fom).)

    Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
    Discrimination in Employment Act: This wili be the oniy notice of dismissal and of your right to sue that we will send you.
    You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
    lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
    lost. (The time limit for fiiing suit based on a ciaim under state law may be different.)

    Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
    alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
~   b-eforwyou fite-sult-maynot bez-ottectible:'-             -~"           -                   -         ---- ---                -
                                                                                           Commission
                                                                                                                        J UN 06 2019
     Enclosures(s)                                                     hichael J. Farrell,                                    (Date Mailed)
                                                                       District Director
     cc:       Respondent Representative                                                Charoing Partv Representative
               ENVISION PHYSICIAN SERVICES LLC                                          SCOTT WAGNER AND ASSOCIATES, PA
               Francine Nisim                                                           Scott Wagner
               Associate General Counsel                                                 Esq.
               7700 West Sunrise Blvd                                                   250 S Central Blvd #104A
               Plantation, FL 33322                                                     Jupiter, FL 33458




                                                                                                                                  EXHIBIT B
 Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 15 of 24


          Enclosure Kith EEOC
          Fonn 161 (1 u16)
                                                       INFORMATION RELATED Ti0 FILING SUIT
                                                     UNDER THE LAWS ENFORCED BY THE EEOC

                                        (This in(oimation retates to (ling suit in Federal or State court trnder Federal law,
                                If you also plan to sue claiming violations of State law, please be aware that time limits and other
                                      provisrons of 3tate law may be shorter or rnore limited than those described below.)

         PRIVATE SUIT RIGHTS __ Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                               the Genetic Infonnation Nondiscrimination Act (GINA), or the Age
                               Discrimination in Employment Act (ADEA):

         In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
         90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
         day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
         consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
         him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
         manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
         indicated where the Notice is signed) or the date of the postmark, if later.
         Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
         State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
         after talking to your attorney. Filing this Notice is not enough. You must flile a"complaint" that contains a short
         statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
         your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
         charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
         any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
         alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
---~- some ,cases can be brough"t wlìererelevant employment recordds a-re kept; where the empioymen wou ave ---
         been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
         the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
         or make legal strategy decisions for you.

         PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

         EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA•underpayment: back
         pay due for violations that occurred more than 2years (3 years) before you file suit may not be collectible. For
         example, if you were underpaid under fhe EPA for work performed from 7/1/08 to 12/1/08, you should file suit
         before 7/1/10 — not 12/1 /10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
         suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
         Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
         claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

         ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

         If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdicfion
         in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
         made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
         efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
         because such requests do not relieve you of the requirement to bring suit within 90 days.

         ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

         You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
         questions about your legal rights, including advice on which U.S, District Court can hear your case. If you need to
         inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
         your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
         are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
         file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
         made within the next 90 days.)

                            IF YOU FlLE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE. ,




                                                                                                                                       ~~:11:3r2 7
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 16 of 24


      Taleo Business Edition — Premium                                                                                                     Page 1 of 9



          Tale®                    BUSINESS EDITION



          Performance Review: _Management Performance Assessment - M
          Review Data

                                Review Code:                                                                  Job Title: SHCR PRACTICE
                                                                                                                         MANAGER III

                                       Due Date: 2/28/18                            Performance Review Approvers:             Directly
                                                                                                                              Assigned
                                                                                                                              Review
                                                                                                                              Approvers
                                                                                                                              Workflow
                                                                                                                              Default
                                                                                                                              Approvers
                                                                                                                           [ Modify]

                                           Status: New                                      Calculated Manager Rating: Meets Job Requiremer

                            Review Manager: Gardner, Marcous                                        Performance Review
                                                                                                           Contributors:



           Review Period
                              , ....:....._. .. . . . :     _.. : ... .
                                     Start date:. .1/1%17                                                     In.ii Date: .12/91/17 :




           Employee Data

                             Employee Code: 121351                                                      Manager Name: Gardner, Marcous

                                    First name~. ,Theresa                                                     Start date: 4/25/16

                                    Last name: Haley                                                  Next Review Date:

                                  Department: 920N                                                    Next Review Type: Staff Performance
                                                                                                                        Assessment




           Performance Review Rating Summary                                                                               ;_ Ovdrail Scor.e: 2:11 _
                                                                                                                                        section
           Review                                               Manager Employee Mgmt. Peer Subordinate
                                                                                                                              Weight Weighted
           Section                                             Score       5core              Avg     Avg Avg
                                                                                                                                        Score


           Competencies                                         2.10       2.40                                              30%        0.63



            Accountability/Prioritizing- M                      3.00        2.00


              _ . ... . .                              ......... _.. . . . . .       ..........
            Building & StPenqth"enini; R"
                                        elaHonships - M 1.00 . .             3.00



            Business Acumen - M                                 2.00        2.00




      https://cllni.tbe. tal eo. net/chniO3/ats/review/P erfornianceReviewView. j sp?act=window& id=... 3/20/2018
                                                                                                                                                  EXHIBIT C
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 17 of 24

     Taleo Business Edition - Premitun                                                                                                            Page 2 of 9




            CommunicatingEffectively - M                                   2.00           3.00



            Conflict Management- M                                         2.00           3.00



           Constructive Thinking/Decison Making - M                        2.00           2.00


         ,.... ..        ._..,...._..        ._.....              _.          ......... .... . .
                                                                           _.....                      _.., .
                 . s, Vl
          t...Ethic    aues, lt    negrty;&.
                                       i     Trust.. M :.: ......:.:.   _ .7.00. ,......_..2:00 . . ...... _.. ..



            Functional/Technical Skills - M                                3.00           2.00



            Leading and Developing Others -M                               2.00           3.00



           Service Orientation & Customer Focus - M                        3.00           2.00



          Principle Accountabiities                                       2.00            2.00                                         40%      0.80



           Principle Accountabilities of the Job                           2.00           2.00



          Goals                                                           2.25            2.25                                         30.00%   0.68



           MS Excel Skill Set                                             2.00            2.00



           Business Acumen                                                2.00            2.00



           Mastering Critical Care Billing Model                          3.00            2.00



           Relationship Building w/AII Non Leadership
                                                                          2.00            3.00
           Providers




         Competencies (Weight: 30.00°ia)                                                                               Meets Job Requirements 2.10


              Accountability/Prio riti zing- M                                                                      Exceeds Job Requirements 3.00

                Exceeds Job Requirements 3.00
                                                                  Holds team and self responsible                        fvianager Comments:
                                                                  for maintaining the highest




     https://chm.tUe.taleo.net/c1un03/ats/review/PerfonnanceReviewView.j sp?act=window&id=... 3/20/2018
                                                                                                                                                       EXHIBIT C
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 18 of 24


      Taleo Business 1✓dition — Premium                                                                                                       Page 3 of 9




                                                                   performance standards and             Theresa has a very high
                                                                   meeting agreed upon                   standard of performance for
                                                                   commitments even under difficult      herself and strives to meet
                                                                   circumstances. Demonstrates           the commitments of the job
                                                                   passion for excellence. Sets          under difficult circumstances.
                                                                   ambitious goals. Takes                She is extremely passionate
                                                                   responsibility for outcomes of        and takes personal ownership
                                                                   decisions. Achieves results even in   for the operations of each of
                                                                   the face of challenges. Regularly     her practices.
                                                                   reassess priorities and adjusts
                                                                   them to increase efficiency and
                                                                   effectiveness. Acts on important &
                                                                   urgent tasks. Regularly reviews
                                                                   own workload to identify
                                                                   delegation opportunities



            ,. .. ..._._..__._ . ... . ... ... ....:.. .... __...A__,,...__...._,......... .........;                       ...:........... ...   ....
            ! Bui!ding :&.Str.engthening.Relationships:-.M . _ .:..                                      ~N.~e~s irrtprovement 1_Od...,.

            : Needs;mprovement
                            ... ..1.00.                 :Builds end maintains long-term
            ;
            ~                                            relationships with others based on              Manager Comments:
                                                         mutual respect and trust. Fosters
                                                         cooperation and collaborative decision          Theresa has developed and
                                                         making among staff with diverse                 maintains a very trusting
                                                         backgrounds and interests. Works                relationship with her physician
                                                         effectively towards solutions and               chiefs; these relationships
                                                         compromises that take the needs of all          have served her well in her
                                                         parties into account when conflicts arise;      ability to effectively manage
                                                         facilitates open communication among            sometimes very diverse
                                                         people who depend on each other to get          personalities and interests.
                                                         work done; surfaces and diffuses                She has made progress at
                                                         potential sources of conflict before they       strengthening her
                                                         escalate.                                       reiationships with AH chiefs,
                                                                                                         but should continue efforts to
                                                                                                         establish a rapport with non-
                                                                                                         leaders/staff providers;
                                                                                                         Theresa is also continuing to
                                                                                                         establish a trusting
                                                                                                         relationship with her
                                                                                                         manager. She will devote
                                                                                                         significant efforts to
                                                                                                         establishing herself as
                                                                                                         someone who is easy to work
                                                                                                         with, someone who is more
                                                                                                         approachable and will be
                                                                                                         mindful of how others
                                                                                                         experience her, regardless of
                                                                                                         her intentions (incl. styie of
                                                                                                         communication, etc.). The
                                                                                                         2017 performance review
                                                                                                         year presented numerous
                                                                                                         reiationship-oriented
                                                                                                         chalienges/learning
                                                                                                         opportunities; Theresa will
                                                                                                         work throughout 2018 to
                                                                                                         continue building from




      littps://chm.tbe.taleo.net/chm03/ats/review/PerforiiianceReviewView.jsh?act=window&id=... 3/20/201 S
                                                                                                                                                         EXHIBIT C
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 19 of 24

      Taleo Business Edition — Premium                                                                              Page 4 of 9




                                                                                       lessons learned, both
                                                                                       personal and professional.



             Business Acumen - M                                                    Meets Job Requirements 2.00

              Meets Job Requirements 2.00   Understands business impiications          Manager Comments:
                                            of decisions. Conducts cost-benefit
                                            anaiysis. Dispiays orientation to          Theresa demonstrates solid
                                            profitability. Demonstrates                business acumen; she
                                            knowledge of the market and                sufflcientiy understands the
                                            competition. Allgns work with              business impiications of key
                                            strategic goais.                           decisions and has
                                                                                       demonstrated herseif to be
                                                                                       profit-oriented; Theresa
                                                                                       sufficientiy understands the
                                                                                       local markets of her
                                                                                       practices/faci i ities.



             Communicating Effectively - M                                          Meets Job Requirements 2.00

              Meets Job Requirements 2.00   Articulates logical and well-founded       Manager Comments:
                                            arguments that support conciusions;
                                            matches communication styie to the         Theresa is an effective
                                            message and audience; Actively             communicator and is able to
                                            solicits opinions from others.             clearly express ideas
                                            Routinely provides others with the         succinctly and logically. She
                                            information they need to do their          reguiarly presents at regional
                                            jobs; expresses ideas clearly,             AH chief ineetings and other
                                            succinctly and logically; responds         forums. See "conflict
                                            constructively to issues and               management" beiow for
                                            concerns raised by others; informs         additional feedback on
                                            others about pertinent issues in a         communication skllls.
                                            timeiy manner, seeks input from
                                            others when deveioping solutions to
                                            complex probiems .



             Conflict Management - M                                                Meets Job Requirements 2.00

             Meets Job Requlrements 2.00    Steps up to conflicts, seeing them as
                                            opportunities; reads situations            Manager Comments:
                                            quickly; good atfocused Iistening;
                                            can hammer out tough agreements            Theresa is comfortable and
                                            and settle disputes equitably; can         adept at stepping up to
                                            find common ground and get                 confiict when necessary; she
                                            cooperation with minimum noise             has aiso demonstrated an
                                                                                       ability to hammer out
                                                                                       agreements and settle
                                                                                       disputes fairiy. There Is an
                                                                                       opportunity for Theresa to
                                                                                       improve her active listening




     https://chm.tbe.taleo.net/chm03/ats/review/PerformanceReviewView jsp?act=window&id=... 3/20/2018
                                                                                                                        EXHIBIT C
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 20 of 24


      Taleo Business Edition — Premiuiii                                                                                                           Page S of 9




                                                                                                      skills, including interrupting
                                                                                                      others-less during
                                                                                                      conversations. This is also
                                                                                                      self-identified area of
                                                                                                      improvement.



              Constructive Thinking/Decison Making - M                                             Meets Job Requirements 2.00

               Meets Job Requirements 2.00                Analyzes problems systematically             Manager Comments:
                                                          and logically; and is resourceful
                                                          when developing and implementing            Theresa demonstrates solid
                                                          solutions. Analyzes all relevant            constructive thinking and
                                                          issues and availabie data before            decision-making skills; she is
                                                          acting, keeping overall goals in mind.      generally able to
                                                          Generates creative ideas and                systematically analyze
                                                          solutions to problems. Consistently         problems and develop
                                                          makes good decisions (without               thoughtful solutions. She wiil
                                                          considering how much time it takes)         work to ensure that relevant
                                                          based upon a mixture of analysis,           stakeholders and manager
                                                          wisdom, experience, and judgment.           are aware and involved in key
                                                          Sought out by others for advice and         decisions affecting practice
                                                          solutions.                                  operatiohs.


              _... .... . ....... ._.... _ _. ... ......                                              ~ ............ ....................... . ._ ... .. .:_
            ;._Ethics,.~~alues, lntegrity      .         & Trust- - M;::                              ,...N,eed.s_ini~tovement T.00.
            _: _.~-:_...... ..                               ..._..

               NeFds improvement 1.0G~' Adheres to an app opriate (for,the"
                                ~ setting) and effective set of cor'e val
                                                                          I
                                      and beliefs during both good and bad                            Several interpersonal
                                      times; acts in line with those valuesS                          challenges have adversely
                                      rewards the right values an21 Oisapprove                        affected trust, which is
                                      of others; practices what he/slie       ~ ~                     currently being restored; ti
                                      preaches; is widely trusted; is se`en s a                       is also an opportunity to
                                      direct, truthful individual; can preser~t the                   ensure consistent values
                                      unvarnished truth in an appropriate,rand
                                      helpful manner; keeps confidences;
                                                                                                       blig
                                                                                                          nment in both good a~
                                                                                                         d times.
                                      admits mistakes; doesn't misrepresen~i'
                                      him/herself for personal gain / /



               Functional/Technical Skil                                                      Exceeds Job Requirements 3.00


                Exceeds Job Requirements 3.00                Has functional and technical              Manager Comments:
                                                             knowledge and skiils to do the job
                                                             at a high level of accomplishment;        Theresa possesses a high
                                                             demonstrates an avid interest in          level of functional and
                                                             continuously enhancing current            technical skills to do the job
                                                             skilis and learning new ones;             successfully; she's an
                                                             appiies functional or technical           aggressive "go-getter" with an
                                                             knowledge to process Innovation           ability to manage complex
                                                             and complex problem solving;              operations.




      littps://chm.tbe.taleo.net/c1un03/ats/review/PerformanceReviewV iew.j sp?act=window&id=... 3/20/2018
                                                                                                                                                           EXHIBIT C
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 21 of 24


      Taleo Business Edition — Premium                                                                                  Page 6 of 9




             Service Orientation & Customer Focus - M                              Exceeds Job Requirements 3.00

              Exceeds Job Requirements 3.00    Sets and maintains high standards           Manager Comments:
                                               for service internal and external
                                               customers and other departments;           Theresa demonstrates a
                                               incorporates needs and concerns            servlce-oriented approach to
                                               of diverse constituencies into             the PM job. She is extremely
                                               decision-making; assesses and              diligent with responding to the
                                               often anticipates customer's               needs of the clients and Is
                                               needs; holds self and others               mindful of the impression that
                                               accountable for meeting or                 failure to do so has on the
                                               exceeding customer needs and               company and on her as an
                                               expectations; takes customer               individual. Because of this,
                                               needs and interests Into account           she follows through on
                                               when making decisions; seizes              commitments and holds
                                               opportunities for improving                intemal departments
                                               customer satisfaction.                     accountable for delivering
                                                                                          service excellence.




          Principle Accountabiities (Weight: 40.00%)                                   Meets Job Requirements 2.00
                             Descriptton: How d!d the employee perforrn on the principle accountabllfUes of the job (based upon
                                           the job descdption)?


             Principle Accountabilities of the Job                                   Meets Job Requirernents 2.00

              Meets Job Requirements 2.00 Competent in required job skills and            Manager Comments:
                                           knowledge. Exhibits ability to learn
                                           and apply new skills. Keeps abreast            Theresa is competent in the
                                           of current developments. Requires              job skills and understands
                                           minimal supervision. Displays                  how the job relates to others.
                                           understanding of how job relates to
                                           others. Uses resources effectively.




      https://chm.tbe.taleo.net/chm03/ats/review/PerformanceReviewView.jsp?act
                                                                            --window&id=... 3/20/2018
                                                                                                                             EXHIBIT C
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 22 of 24


      Taieo Business Edition — Premium                                                                             Page 7 of 9


          Employee Goals (Weight: 30.009b):


             Goals Sumrnary

                           Score      Meets Job Requirements This score represents the weighted average of the
                                                             goais listed below.




               Goal

                       Manager goal score: Meets Job Require                            Goal Level: Individual

                                Due date: 12/31/17                                     Weighted 96:

                              Description: To improve my                              Created date: 3/27/1710:45
                                           MS Excel skill set                                       PM
                                           bytaking an
                                           ongoing course
                                           to become an
                                           advanced userof
                                           the program to
                                           assist in use of
                                           the LDR and P&L
                                           reports.
                                    Title: MS Excel Skill                       Manager comment: Met
                                           Set                                                   requlrements




               Goal

                       Manager goal score: Meets Job Requlre                            Goal Level: Indivldual

                                Due date: 12/31%17                                     Welghted %:

                              Description: Taking more of                             Created date: 3/27/1710:40
                                           an interactive                                           PM
                                           roie In my book
                                           of business to
                                           assurethatl
                                            have full
                                            understanding of
                                           the staffing
                                            models,
                                            financlals and
                                            management of
                                            each budget,
                                     Title: Business                            Manager comment: Met
                                             Acumen                                              requlrements




      https://chm.tbe.taleo.net/chm03/ats/review/PerformanceReviewView jsp?act—window&id=... 3/20/2018
                                                                                                                       EXHIBIT C
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 23 of 24

     Taleo Business Edition — Premium                                                              Page 8 of 9




              Goal

                      Manager goal score: Exceeds Job Requ             Goal Level: Individuai

                                Due date: 12/31/17                    Weighted 96:

                             Descrlption: To enhance the             Created date: 3/27/17 10:47
                                          collection                               PM
                                          process by
                                          working with
                                          billing on the site
                                          level and wlth
                                          our management
                                          company in
                                          Pittsburgh to
                                          assure that we
                                          are capturing
                                          collections in
                                          real tlme.

                                    Title: Mastering            Manager comment: Exceeded
                                           Critical Care                         expectations;
                                           Billing Model                         Theresa piayed
                                                                                 an Integral role In
                                                                                 overhauling the
                                                                                 bllling process,
                                                                                 ensuring
                                                                                 transparency and
                                                                                 accuracy.




              Goal


                      Manager goal score: Meets Job Requfre            Goal Level: Indivldual

                                Due date: 12/31 /17                   Weighted °G:

                             Description: To actively                Created date: 4/7/174:41 PM
                                          engage and bulld
                                           relationships
                                          with all non
                                           leaderlevel
                                           providers at each
                                           program. To
                                           assure that they
                                           are as familiar
                                           with my
                                           presence and
                                           Involvement as
                                          the leaders.

                                    Title: Relationshlp         Manager comment: Met some of the
                                           Building w/AII                        requirements
                                           Non Leadershlp
                                           Providers




     https://chm.tbe.taleo.net/chm03/ats/review/PerformanceReviewView jsp?act—window&id=... 3/20/2018
                                                                                                       EXHIBIT C
Case 0:19-cv-62300-FAM Document 1-1 Entered on FLSD Docket 09/16/2019 Page 24 of 24


      Tateo Business Edition — Premium                                                                                               Page 9 of 9




          Overall Comments

                     Manager Comments: Theresa has                                      Employee Comments:
                                       signiflcant sklll sets
                                       that has beneflted
                                       the organizatlon and 1
                                       look forward to
                                       ongoing growth and
                                       deveiopment in the
                                       years to come.



           Review Sign Off:

                      Manager Slgnature: Marcous Gardner                                  Employee Signature: Theresa Haley

                  ManagerSignature Date: 2/28/18                                   Ernployee Signature Date: 12/18/17



          Employee Acknowledgment

            I have reviewed this document and discussed the contents with my manager. My signature means that I have
            been advised of my performance status and does not necessarily imply that I agree wfth the evaluation.




           j w-A
            Employee Signature/Date
                                            -




            Reviewer Signature/Date



                                                   Copyright ©2002-2018 Taleo Carporatlon. AII rights reserved. Prlvacy / Secudty I Terms of Use




      https://chm.tbe.taleo.net/chm03/ats/review/PerformanceReviewView jsp?act—window&id=... 3/20/2018
                                                                                                                                            ECHIBIT C
